DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
On p.12, the applicant argues that Molina fails to teach the limitation of claim 20 “such that the plurality of physical communication interfaces appear as a single data link layer interface to the higher layers.”  The examiner respectfully disagrees.
The independent claim 20 does not specify the manner in which this perception or appearance means and the mode in which the higher layers perceive this single data link layer.  Are all of the “plurality of physical communications interfaces” providing a sort of load balancing whereby packets are equally transmitted in a round robin fashion on each interface?  Does the “single data link layer interface” simply choose one of “the plurality of physical communications interfaces” to transmit packets?  It is not clear what “the abstraction layer supports dynamic interface selection for transmission of packets arriving from any interface (upper protocol layers).”  The abstraction layer manages the “plurality of physical communication interfaces” so that the upper layers see the abstraction layer as but a single interface to which they can transmit their data.  This satisfies the language of the independent claim.  If the applicant intended to language to mean something more than what the language states, then further amendments are required to distinguish the current broadly worded claims.  The claims remain unpatentable.
On p.12-13, the applicant argues that Molina teaches a flow based system whereas claim 20 teaches distributing networking packets between the different physical layers in a flow independent manner.  The examiner respectfully disagrees.
Even assuming, arguendo, that Molina teaches a flow based system, the independent claim language does not exclude the possibility of a flow based system.  The examiner argues that the applicant is reading the specifications into the claims.  If there are limitations that would make clear why the flow based system of Molina cannot read upon the independent claims then the applicant must amend the claims and show how applying Molina would violate the principle of non-contradiction.  As far as the as written.  The claims remain unpatentable.

	The above response suffices for arguments regarding the dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Independent Claims
Claim(s) 20, 37, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad Molina (US-20130003874).
As to claim 20, 37, 38: Molina teaches a method for providing network access by a network stack in a communication device comprising a plurality of physical communication interface (fig.2, fig.3: multiple interfaces interfacing into IEEE1905.1 abstraction layer), wherein, for each physical communication interface, the network stack comprises a data link layer for the exchange of data frames with remote communication devices and a data link layer interface for exchanging data of data (fig.2, fig.3, [0027, 28, 58-60]: 1905.1 abstraction layer receives packets from upper protocol layers and other different protocols, network technologies and bridging the data between different interfaces), the method comprising providing an abstraction data link layer operable with each data link layer and comprising a single abstracted data link layer interface such that the plurality of physical communication interfaces appear as a single data link layer interface to the higher layers (fig.2, fig.3, [0027, 28, 58-60]: IEEE1905.1 provides common data and control service access point to heterogeneous home networking technologies); and obtaining network packets from the higher layers and distributing the network packets over the plurality of physical communication interfaces according to a neutral packet distribution scheme ([0053, 55, 59, 62]: time domain sharing for coexistence between different PLC communication standards).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
Dependent Claims

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Logvinov (US-20150382274).
As to claim 21: Molina teaches the method according to claim 20.
Molina may not explicitly teach wherein the packet neutral distribution scheme corresponds to a probabilistic load balancing scheme.  However, Logvinov teaches wherein the packet neutral distribution scheme corresponds to a probabilistic load balancing scheme ([0096]: IEEE1905.1 supports load balancing distributed over different paths).
Thus, it would have been obvious to one of ordinary skill in the art to implement load balancing, taught by Logvinov, into the IEEE1905.1 communication protocol, taught by Molina, in order to implement features of a communication protocol and to limit congestion. In addition it would have been obvious to combine … and … in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 22, 23, 36, 37, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad Molina (US-20130003874).
([0053, 55, 59, 62]; wherein examiner takes official notice that TDMA for sharing of time resources is commonly known in the prior art).

As to claim 23: Molina teaches the method according to claim 22 wherein the plurality of physical communication interfaces comprises at least two wireless communication interfaces sharing a same wireless communication channel (fig.2, [0024]; wherein examiner takes official notice that wireless interfaces overlapping in frequency resources is commonly known in the prior art); and wherein the distributing further comprises: distributing network packets obtained from the higher layers over the at least two wireless communication interfaces according to the time division multiple access scheme ([0053, 55, 59, 62]; wherein examiner takes official notice that TDMA for sharing of time resources is commonly known in the prior art).

As to claim 36: Molina teaches a computer program product comprising computer-executable instructions for performing the method according to claim 20 when the program is run on a computer (fig.2, 202, 204).

As to claim 37: Molina teaches a computer readable storage medium comprising the computer program product according to claim 36 (fig.2, 202, 204).

As to claim 38: Molina teaches a data processing system programmed for carrying out the method according to claim 20 (fig.2, 202, 204).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Tao (US-20170005935).
As to claim 24: Molina teaches the method according to claim 20.
Molina may not explicitly teach further comprising, by the abstraction data link layer: receiving the packet neutral distribution scheme from a remote network controller. However, Tao teaches further comprising, by the abstraction data link layer: receiving the packet neutral distribution scheme from a remote network controller ([0044]: network controller configure load balancing configuration and sends to switch).
Thus, it would have been obvious to one of ordinary skill in the art to implement configure load balancing, taught by Tao, into the IEEE1905.1 communication protocol, taught by Molina, in order to enable a device to perform load balancing. In addition it would have been obvious to combine Molina and Tao in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Jain (US-20140169383).
(fig.2, fig.3, [0027, 28, 58-60]).
Molina may not explicitly teach and reordering the packets to an initial packet sequence; and providing the reordered packets to the higher layers.  However, Jain and reordering the packets to an initial packet sequence; and providing the reordered packets to the higher layers (abstract, [0002, 3, 20]; [0017]: abstraction layer; [0024, 38]: send reordered packets to higher layer of protocol stack).
Thus, it would have been obvious to one of ordinary skill in the art to implement re-ordering received packets, taught by Jain, into the 1905.1 communication system, taught by Molina, in order to ensure proper reception and reading of the packet data. In addition it would have been obvious to combine Molina and Jain in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Gopalakrishnan (US-20090019505).
As to claim 26: Molina teaches the method according to claim 20.
Molina may not explicitly teach wherein the packet neutral distribution scheme further comprises a packet replication scheme; and wherein the method further comprises, by the abstraction data link layer: replicating all network packets from the (claim 8: replicate packets across interfaces for dynamic load-balancing).
Thus, it would have been obvious to one of ordinary skill in the art to implement packet replication for load balancing, taught by Gopalakrishnan, into the 1905.1 communication protocol, taught by Molina, in order to perform load balancing and make efficient usage of resources. In addition it would have been obvious to combine Gopalakrishnan and Molina in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Bahr (US-20150113138).
As to claim 27: Molina teaches the method according to claim 20.
Molina may not explicitly teach further comprising, by the abstraction data link layer:  receiving a replicated frame from one of the plurality of physical communication interfaces; and identifying the replicated frame as a replication of a previously received frame; removing the replicated frame.  However, Bahr teaches further comprising, by the abstraction data link layer:  receiving a replicated frame from one of the plurality of ([0100-104]: remove duplicate frames already received).
Thus, it would have been obvious to one of ordinary skill in the art to implement removing duplicate frames, taught by Bahr, into the 1905.1 communication protocol, taught by Molina, in order to reduce wastage of resources. In addition it would have been obvious to combine Molina and Bahr in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Shao (US-20110026403), Kano (US-20150350064).
As to claim 28: Molina teaches the method according to claim 20 … by the further distributing the network packets over the plurality of physical communication interfaces according to the neutral packet distribution scheme ([0053, 55, 59, 62]: time domain sharing for coexistence between different PLC communication standards)
Molina may not explicitly teach wherein the plurality of physical communication interfaces are connected to a communication network comprising an addressable proxying service; and wherein the method further comprises, by the abstraction data link layer: replacing the destination address of the network packets by a network address of the proxying service.  However, Shao teaches wherein the plurality of ([0048, 54]: switch changes destination MAC with MAC of selected proxy appliance).
Thus, it would have been obvious to one of ordinary skill in the art to implement replacing destination address in packets, taught by Shao, into the 1905.1 communications protocol, taught by Molina, in order to implement a means by which to re-direct packets to their destination. In addition it would have been obvious to combine Shao and Molina in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Molina may not explicitly teach and sending the network packets to the proxying service for further relaying to a destination node.  However, Kano teaches and sending the network packets to the proxying service for further relaying to a destination node ([0036-41]: relay devices set with routing information including destination and nexthop info).
Thus, it would have been obvious to one of ordinary skill in the art to implement relay packets, taught by Kano, into the 1905.1 communication protocol, taught by Molina, in order to ensure that packets reach their destination . In addition it would have been obvious to combine Molina and Kano in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874), Shao (US-20110026403), Kano (US-20150350064) in view of Li (US-20170331753).
As to claim 29: Molina teaches the method according to claim 28.
Molina may not explicitly teach further comprising, by the abstraction data link layer: initializing, for a transport layer protocol of the network packets, over the respective physical communication interfaces, an intermediate connection with the proxying service.  However, Li teaches further comprising, by the abstraction data link layer: initializing, for a transport layer protocol of the network packets, over the respective physical communication interfaces, an intermediate connection with the proxying service ([0042, 43]: create intermediate TCP connection with TCP proxy). 
Thus, it would have been obvious to one of ordinary skill in the art to implement TCP connections, taught by Li, into the 1905.1 communication protocol, taught by Molina, in order to implement a well known connection oriented protocol and accrue the benefits of TCP including error detection and reliability. In addition it would have been obvious to combine Li and Molina in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Molina may not explicitly teach and providing the destination address of the network packets to the proxying service for the further relaying of the packets to a destination node.  However, Kano teaches and providing the destination address of the ([0036-41]: relay devices set with routing information including destination and nexthop info).
Thus, it would have been obvious to one of ordinary skill in the art to implement relay packets, taught by Kano, into the 1905.1 communication protocol, taught by Molina, in order to ensure that packets reach their destination . In addition it would have been obvious to combine Molina and Kano in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 30: Molina teaches the method according to claim 29.
Molina may not explicitly teach wherein the providing is performed by incorporating the destination address of the destination node in a field of the network packets different than the destination address field.  However, Kano teaches wherein the providing is performed by incorporating the destination address of the destination node in a field of the network packets different than the destination address field ([0036-41]: relay devices set with routing information including destination and nexthop info; wherein nexthop may be a form of ‘destination address’ that is different from the ‘destination address’).
Thus, it would have been obvious to one of ordinary skill in the art to implement relay packets, taught by Kano, into the 1905.1 communication protocol, taught by Molina, in order to ensure that packets reach their destination . In addition it would have 

As to claim 31: Molina teaches the method according to claim 29.
Molina may not explicitly teach wherein the providing is performed by sending the address of the public end node to the proxying service prior to the sending of the network packets.  However, Kano teaches wherein the providing is performed by sending the address of the public end node to the proxying service prior to the sending of the network packets ([0036-41]: route setting device sets packet routing information to each relay device within the network based on the SDN technology before routing PKT).
Thus, it would have been obvious to one of ordinary skill in the art to implement relay packets, taught by Kano, into the 1905.1 communication protocol, taught by Molina, in order to ensure that packets reach their destination . In addition it would have been obvious to combine Molina and Kano in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Ganth (US-20160026592).

Molina may not explicitly teach further comprising, by the abstraction data link layer: receiving a packet from a first one of the plurality of physical communication interfaces; and routing the packet from the first one of the plurality of physical communication interfaces to a second one of the plurality of physical communication interfaces according to a multi-hop routing table.  However, Ganth teaches further comprising, by the abstraction data link layer: receiving a packet from a first one of the plurality of physical communication interfaces; and routing the packet from the first one of the plurality of physical communication interfaces to a second one of the plurality of physical communication interfaces according to a multi-hop routing table ([0059]: flow table re-directs network packets based on destination address).
Thus, it would have been obvious to one of ordinary skill in the art to implement routing tables, taught by Ganth, into the 1905.1 protocol , taught by Molina, in order to implement a well-known feature of a pre-existing protocol and to ensure packets reach their destination. In addition it would have been obvious to combine Molina and Ganth in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Ganth (US-20160026592), Wang (US-20170039144).
As to claim 33: Molina teaches the method according to claim 32.
([0039]: network controller configures routing table).
Thus, it would have been obvious to one of ordinary skill in the art to implement configuring a routing table, taught by Wang, into the 1905.1 protocol, taught by Molina, in order to implement a well-known feature of a protocol and ensure that the routing table is up-to-date and able to correctly route packets . In addition it would have been obvious to combine Wang and Molina in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad Molina (US-20130003874) in view of Pedersen (US-20170041841).
As to claim 35: Molina teaches the method according to claim 20.
Molina may not explicitly teach further comprising, by the abstraction data link layer: negotiating with the second remote communication device on a starting time for the handover; and performing the handover on the starting time.  However, Pedersen teaches further comprising, by the abstraction data link layer: negotiating with the second remote communication device on a starting time for the handover; and ([0081]: source and target BS negotiate time for handover).
Thus, it would have been obvious to one of ordinary skill in the art to implement handover negotiation, taught by Pederson, into the 1905.1 protocol, taught by Molina, in order to enable mobile devices to continuously communicate with the network. In addition it would have been obvious to combine Pedersen and Molina in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466